ACCEPTED
                                                                                                             05-14-00585-CV
                                                                                                  FIFTH COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                       9/30/2015 11:21:51 AM
                                                                                                                  LISA MATZ
GEORGANNA L. SIMPSON, P.C.                                                                                            CLERK

          ATTORNEY AT LAW                                      GEORGANNA L. SIMPSON
       1349 EMPIRE CENTRAL DRIVE                               EMAIL: georganna@glsimpsonpc.com

      WOODVIEW TOWER, SUITE 600                                OF COUNSEL: ELIZABETH HEARN
       DALLAS, TEXAS 75247-4042                                                   FILED IN
  PHONE 214-905-3739 $ FAX 214-905-3799                                    5th COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                                                           9/30/2015 11:21:51 AM
                                          September 30, 2015                      LISA MATZ
                                                                                    Clerk




  Lisa Matz, Clerk                                                                      Via E-Filing
  Court of Appeals, 5th District
  600 Commerce Street, Suite 200
  Dallas, TX 75202

         Re:     Cause No. 05-14-00585-CV
                 In the Interest of S.B.H., a child

  Dear Ms. Matz:

  In response to your September 29, 2015 letter regarding the oral argument scheduled for 11:00
  a.m. on November 17, 2015, in the above-referenced matter, I will be presenting oral argument
  on behalf of the Appellant Kala Dharma.

  Thank you for your assistance in this matter.

  Cordially,

  Georganna L. Simpson
  Georganna L. Simpson